DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method of manufacturing a product as recited in claim 1.  
	The closest prior art, Bjornhov et al., U.S. 2013/0130583, teaches a method of production of composite materials comprising a matrix of cured plastic such as epoxy resin reinforced with reinforcement fibers such as carbon fibers wherein an electrical current is added through the carbon fibers with the added electrical energy heats the mixture around the fibers leading to the promotion of curing of the matrix material.  Bjornhov fails to teach or suggest the production of a fiber reinforced polymer material product being a composite sandwich panel structure comprising a core between first and second face sheets wherein the first and second face sheets comprise carbon fibers embedded in the thermoset polymer; and wherein a current flowing through the carbon fibers converts a thermoset resin into a thermoset polymer.

	In summary claims 1-12 and 14-24 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786